SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

330
KA 11-00251
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSHUA P. REID, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the   Niagara County Court (Matthew J.
Murphy, III, J.), rendered January   5, 2011. The judgment convicted
defendant, upon a nonjury verdict,   of criminal sexual act in the third
degree and endangering the welfare   of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a nonjury verdict, of criminal sexual act in the third degree
(Penal Law § 130.40 [2]) and endangering the welfare of a child (§
260.10 [1]). Contrary to defendant’s contention, the evidence is
legally sufficient to support the conviction. Based on the testimony
and evidence presented at trial, there is a “valid line of reasoning
and permissible inferences which could lead a rational person to the
conclusion reached by [County Court]” (People v Bleakley, 69 NY2d 490,
495). Viewing the evidence in light of the elements of the crimes in
this nonjury trial (see People v Danielson, 9 NY3d 342, 349), we
reject defendant’s further contention that the verdict is against the
weight of the evidence (see generally Bleakley, 69 NY2d at 495).
Finally, the sentence is not unduly harsh or severe.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court